          Case 8:19-cv-00209-TDC Document 12 Filed 02/18/19 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT FOR
                               THE DISTRICT OF MARYLAND

VELMA M. MELTON,
                                   Plaintiff,
               vs.
                                                   Case No. 8:19-cv-00209-TDC
SELECT PORTFOLIO SERVICING,
INC.,

STERLING, INC.,

PRESTIGE FINANCIAL SERVICES,
INC.,

EXPERIAN INFORMATION
SOLUTIONS, INC.

EQUIFAX INFORMATION
SERVICES, LLC

AND

TRANS UNION, LLC,
                                Defendants.


                         CONSENT MOTION FOR EXTENSION OF TIME
                                TO ANSWER COMPLAINT

        Pursuant to Rule 6(b) of the Federal Rules of Civil Procedure and Local Rule 105.9, Defendant

Select Portfolio Servicing, Inc. (“SPS”), hereby moves for an order extending the time to file its

response to Plaintiff’s Complaint [ECF 1], until March 21, 2019. SPS’s answer is due on February 20,

2019.

        SPS requires an extension of time to investigate the allegations set forth in the Complaint and to

prepare its defenses. Kevin Williams, counsel for Plaintiff, consented to the requested extension by

telephone on February 14, 2019. This is SPS’s first request for an extension of time. SPS respectfully
         Case 8:19-cv-00209-TDC Document 12 Filed 02/18/19 Page 2 of 3




submits that the requested extension will not cause undue delay, has not been requested for any

improper purpose, and that no party will be prejudiced by the grant of the requested extension.

       WHEREFORE, SPS respectfully requests that this Court order that the time within which SPS

may respond to or answer Plaintiff’s Complaint be extended to March 21, 2019. A proposed order is

attached hereto.



                                             Respectfully submitted,
February 18, 2019
                                                    /s/     Mary S. Diemer
                                             Mary S. Diemer, Esquire
                                             Federal Bar No. 12328
                                             NELSON, MULLINS, RILEY & SCARBOROUGH LLP
                                             E-Mail: mary.diemer@nelsonmullins.com
                                             101 Constitution Avenue, N.W., Suite 900
                                             Washington, D.C. 20001
                                             (202) 712-2800
                                             Fax: (202) 712-2860

                                             Attorneys for Select Portfolio Servicing, Inc.




                                                    2
          Case 8:19-cv-00209-TDC Document 12 Filed 02/18/19 Page 3 of 3




                                     CERTIFICATE OF SERVICE

        I hereby certify that on this 18th day of February, 2019 I electronically filed the foregoing with
the Clerk of Court using the CM/ECF system which will send electronic notification of such to all
registered counsel of record, and by U.S. Mail, postage prepaid, to:

Sterling, Inc. dba Jared-Galleria of Jewelry
c/o The Corporation Trust, Inc.
2405 York Rd., Suite 201
Lutherville Timonium, MD 21093

President Financial Services, Inc.
c/o The Corporation Trust, Inc.
2405 York Rd., Suite 201
Lutherville Timonium, MD 21093

Experian Information Solutions, Inc.
c/o The Corporation Trust, Inc.
2405 York Rd., Suite 201
Lutherville Timonium, MD 21093




                                                                  /s/ Mary S. Diemer
                                                                 Mary S. Diemer




                                                     3
